Citation Nr: 1436694	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO. 09-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1994 to March 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. In that decision, the RO denied service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran indicated in his June 2009 substantive appeal that he was requesting a Decision Review Officer (DRO) hearing. A hearing was scheduled in November 2009, and then rescheduled in December 2009, January 2010 and February 2010. As the Veteran failed to appear for his hearing, the Board finds that the Veteran's hearing request is withdrawn.

The Board remanded the issue on appeal for additional development in July 2012. The Veteran having been requested to identify and authorize for release all relevant private treatment records, and no response having been received, the Board finds the directives have been substantially complied with, the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

As stated in the previous remand, the issues of service connection for a hip disability, to include as secondary to a right knee disability, and new and material evidence sufficient to reopen a claim of service connection for a low back disability, to include as secondary to a right knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and, in the interest of thoroughness, they are re-referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1. An August 2001 rating decision denied service connection for a left knee disability as secondary to a service-connected right knee disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the August 2001 rating decision is essentially cumulative and redundant, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a left knee disability as secondary to a service-connected right knee disability.


CONCLUSIONS OF LAW

1. The August 2001 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2. New and material evidence sufficient to reopen the claim of service connection for a left knee disability, to include as secondary to a service-connected right knee disability, has not been received. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In claims to reopen, VA must also notify the Veteran of the bases for the prior denial, the definition of new and material evidence, and the type of evidence that is necessary to substantiate the facts that were not sufficiently shown at the time of the prior denial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA issued a VCAA letter in October 2008, prior to the initial unfavorable adjudication in December 2008. The letter informed the Veteran of all of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined, as well as the reasons for the prior denial, what constitutes new and material evidence, and what kind of evidence will establish the previously unproven elements of service connection. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Veteran was requested to identify and authorize for release all relevant private treatment records, including records from Hanger Orthotics, Mayo Clinic, and Washburn Clinic. However, the Veteran did not respond to this request. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). Until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion. See 38 C.F.R. § 3.159(c)(1). As this claim has not been reopened, VA's duty to provide a medical examination did not attach with respect to the Veteran's claim for service connection for a left knee disability. 

Since VA has obtained all relevant identified records and its duty to provide medical examinations did not attach, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen. See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008). Therefore, new and material evidence is still required to reopen in such instances. See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

New and material evidence is also not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 38 C.F.R. § 3.156(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

First, the Board finds that the Veteran is required to submit new and material evidence to reopen his case. In addition to his claim for secondary service connection, the Veteran contends in the alternative that his left knee disability is directly related to his active duty service. As this is a new theory of entitlement for the same left knee disability that was the subject of the August 2001 denial, the claim of direct service connection is not a new claim. Boggs, 520 F.3d at 1335. Therefore, new and material evidence is required to reopen the claim despite the new theory of causation advanced by the Veteran. See Roebuck, 20 Vet. App. 307.

Copies of service dental treatment records submitted by the Veteran were associated with the claims file in September 2004. These records are duplicative of service treatment records already associated with the claims file at the time of the August 2001 rating decision. Moreover, the records are not relevant as they do not relate to the injury the Veteran is seeking to service connect. The service treatment records at issue contain a mandibular disability. None of the records contain any notations relating to the Veteran's claimed left knee disability. As the recently associated service treatment records are both duplicative and not relevant, new and material evidence is required to reopen the case. 38 C.F.R. § 3.156(c).

Second, the Board finds that new and material evidence sufficient to warrant reopening has not been submitted. The RO last finally denied service connection for a left knee disability as secondary to a right knee disability in August 2001. The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence within the one year statutory period. Therefore, the August 2001 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2001).

The evidence of record in August 2001 consisted of the Veteran's service treatment records, VA medical records, and the Veteran's January 2001 lay statement indicating that he believed, and had been told by a VA doctor, that his left and right knee disabilities were related. The evidence did not show that the Veteran's claimed left knee disability had been caused or aggravated by his service-connected right knee disability. Evidence received since the August 2001 rating decision includes VA treatment records from August 2001 forward and additional lay statements from the Veteran concerning the onset his left knee disability.

The evidence provided by the Veteran is new as it is information not previously submitted to agency decision makers. However, the Board finds that the evidence is not material as it either does not address previously unestablished facts, specifically that there is an indication the Veteran's claimed left knee disability was caused or aggravated by his service-connected right knee disability. 38 C.F.R. § 3.156(a).

The VA treatment records from August 2001 forward indicate that the Veteran is currently status-post a left knee arthroscopy for a left meniscal tear, and reflect complaints of left knee pain beginning in approximately September 2008, with a diagnosis of a lateral meniscus tear in November 2008. However, none of the VA treatment records indicate that the Veteran's left knee disability has either been caused or aggravated by his service-connected right knee disability. As such, the records are not material as they do not address the previously unestablished facts of aggravation or causation.

In his lay statements the Veteran has indicated that his left knee disability was caused by his service connected right knee disability. While the Veteran is competent to report persistent symptoms such as pain, and while the Board recognizes the Veteran's sincere belief that the two disabilities are related, the Veteran is not competent to opine as to the presence of a causal relationship between the left and right knee disabilities. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Further, the lay statements are redundant and cumulative of evidence that was of record at the time of the original decision. The Veteran stated in his original application and in his additional claim to reopen that his left and right knee disabilities were causally related. Therefore, the Veteran's statements as to cause of his left knee disability were already taken into account in the prior decision, and the statements are cumulative and redundant. As such, the Veteran's statements cannot be considered new and material evidence for the purposes of reopening the claim.

In conclusion, the evidence associated with the claims file since the last final denial, while new, is not material, as it either does not relate to the previously unestablished fact that the Veteran's left knee disability as caused or aggravated by his service-connected right knee disability, or is cumulative and redundant of evidence of record at the time of the initial decision. As such, the Board finds that new and material evidence sufficient to reopen the Veteran's claims for service connection for a left knee disability, to include as secondary to a right knee disability, has not been submitted. Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply. Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Therefore, the claim is denied.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, has not been received, and, therefore, the claim is denied.



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


